Stacy, C. J.
The plaintiff, having offered evidence tending to show that the defendant omitted and neglected to transport the shipment in question within the “ordinary time required” (Stone v. R. R., 144 N. C., 220, 56 S. E., 932), and damage resulting therefrom, was entitled to go to the jury. Jenkins v. R. R., 146 N. C., 178, 59 S. E., 663; Meredith v. R. R., 137 N. C., 478, 50 S. E., 1.
The case of Shaw v. Express Co., 171 N. C., 216, 88 S. E., 222, strongly relied upon by the defendant, is neither controlling nor in point, as the facts of that case readily distinguish it from the one at bar.
The deductible time allowed by C. S., 3516, in computing “reasonable time,” to wit, “two days at the initial point and forty-eight hours at one intermediate 'point for each hundred miles distance or fraction thereof,” applies to actions brought to recover the penalty given by said section and fixing the amount thereof, and not to actions for damages only, such as we have in the instant case. Jenkins v. R. R., supra.
There was no error in submitting the case to the jury.
No error.